Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

					  DETAILED ACTION
       REJECTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6, 8-11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Emilsson et al (US 9,552,907) in view of WO 99/33066 (July 1, 1999) and Singha et al (US 2015/0364229 A1).
Rejection is maintained for reasons of the record with the following responses.
It deemed that applicant had acknowledged the merit of the Non-Final rejection of September 17, 2021 as evidenced by the proposed amendments reciting utilization of a mixture of a tri-block copolymer and a di-block copolymer discussed during the telephone interview held on October 1, 2021.  The examiner replied that WO teaches a tri-block copolymer and a di-block copolymer as gelators and thus the mixture would be obvious.

The crux of applicant’s arguments would be that WO does not disclose or suggest a solid form at all by pointing to Page 16, lines 16-21 of WO, but such assertion would lack probative value for the following reasons.
1. In fact, the recited solid form is defined as “high viscosity” material at page 3, lines 19-20 of the instant specification.  Thus, the solid form would be essentially the liquid.
2.  The viscosity difference between the recited liquid form (at any temperature higher than 105oC) and the solid form is almost none since the recited viscosity below 1 Pa·s for the liquid form would encompass 0.999 Pa·s which would be close to the recited viscosity 1 Pa·s for the solid form.
3.  The passage at Page 16, lines 16-21 of WO pointed out by applicant would not mean that a viscosity at 100oC or 110oC is higher than a viscosity at 70oC for example.  Applicant further admits that the viscosity may increase at lower temperatures and thus, the instant thermos-reversible gel at 105oC or 100oC or 110oC taught by WO having a certain viscosity or at least 1 Pa·s can be considered as the solid form as opposed to the liquid form at 120oC which would have a lower viscosity than one at 100oC or 110oC or 105oC (i.e., the solid form) inherently.
4.  Again, the only difference between the examples 1 and 2 of WO and the instant gel would be a different oil (i.e. 100 wt.% of the naphthenic mineral oil of WO vs. oil comprising as little as 0.1 wt.% of the iso-paraffinic oil and as high as 99.9 wt.% of the naphthenic mineral oil of the invention) and It would be hard to imagine to one skilled in that art that the presence of as little as about 0.1 wt.% of the (environmentally friendly) iso-paraffinic oil would change the viscosity in any measurable way.
Thus, a burden is on applicant to show that the gel compositions of WO would not have the instantly recited viscosities and see the following case laws.  Since PTO does not have equipment to conduct the test, it is fair to require applicant to shoulder the burden of proving that his material differs from those of WO.  See In re Best, 195 USPQ 430, 433 (CCPA 1977). Charles Pfizer & Co. v. FTC, 401 F.2d 574, 579 (6th Cir. 1968). Whether the rejection is based on “inherency” under 35 U.S.C. 102, or “prima facie obviousness” under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same. In re Fitzgerald, 619 F.2d 67, 70 (CCPA 1980) (quoting) In re Best, 562 F.2d 1252, 1255 (CCPA 1977).
Applicant further asserts that Singha et al teach different compositions, but, again Singha et al are cited to show the art well-known environmentally friendly insulating fluid than the previously used petroleum based fluids and thus further utilization of the environmentally friendly insulating fluid such iso-paraffinic oil of Singha et al in lieu of a naphthenic mineral oil or in addition to the naphthenic mineral oil in the composition of the examples 1 and 2 of WO would be a prima facie obviousness.  Selection of a known material based on its suitability for its intended use is prima facie obvious.  See Sinclair & Carroll Co. v. Interchemical Corp., 325 US 327, 65 USPQ 297 (1945).  The combination of familiar elements according to known methods is likely to be obvious KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).

Claims 1-6, 8-11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Emilsson et al (US 9,552,907) in view of WO 99/33066 (July 1, 1999) and Singha et al (US 2015/0364229 A1), and further in view of Yasufuku et al (US 3,980,803).
Rejection is maintained for reasons of the record with the following responses.
Applicant further asserts that Yasufuku et al would not cure the central deficiency of WO, but the obvious modification to WO with Singha et al is addressed at above pages 3 and 4.  Applicant does not asserts any error of utilizing the art well-known aramid paper as an insulating impregnated substrate of Yasufuku et al.
 
Claims 1-11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Emilsson et al (US 9,552,907) in view of WO 99/33066 (July 1, 1999) and Singha et al (US 2015/0364229 A1), and further in view of Cai et al (US 10,125,255).
Rejection is maintained for reasons of the record with the following responses.
Applicant further asserts that Cai et al would not cure the central deficiency of WO, but the obvious modification to WO with Singha et al is addressed at above pages 3 and 4.  Applicant does not asserts any error of utilizing the art well-known tri-block copolymer of Cai et al.
.
s 1-6, 8-11, 13 and 15-18 and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Emilsson et al (US 9,552,907) in view of WO 99/33066 (July 1, 1999) and Singha et al (US 2015/0364229 A1), and further in view of WO 2014/161596.
Rejection is maintained for reasons of the record with the following responses.
Applicant further asserts that Emilsson et al would not cure the central deficiency of WO, but the obvious modification to WO with Singha et al is addressed at above pages 3 and 4.  Applicant does not asserts any error of utilizing a condenser core of Emilsson et al.

Claims 1-6, 8-11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over WO 99/33066 (July 1, 1999) in view of Singha et al (US  2015/0364229 A1), and further in view of Emilsson et al (US 9,552,907).
Rejection is maintained for reasons of the record with the following responses.
Applicant further asserts that Emilsson et al would not cure the central deficiency of WO, but the obvious modification to WO with Singha et al is addressed at above pages 3 and 4.  Applicant does not asserts any error of utilizing a condenser core of Emilsson et al.

Claims 1-6, 8-11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over WO 99/33066 (July 1, 1999) in view of Singha et al (US 2015/0364229 A1), and further in view of Emilsson et al (US 9,552,907), and further in view of Yasufuku et al (US 3,980,803).
Rejection is maintained for reasons of the record with the following responses.
 Emilsson et al and Yasufuku et al would not cure the central deficiency of WO, but the obvious modification to WO with Singha et al is addressed at above pages 3 and 4.  Applicant does not asserts any error of utilizing the art well-known a condenser core of Emilsson et al and/or aramid paper as an insulating impregnated substrate of Yasufuku et al.

Claims 1-11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over WO 99/33066 (July 1, 1999) in view of Singha et al (US 2015/0364229 A1), and further in view of Emilsson et al (US 9,552,907), and further in view of Cai et al (US 10,125,255).
Rejection is maintained for reasons of the record with the following responses.
Applicant further asserts that Emilsson et al and Cai et al would not cure the central deficiency of WO, but the obvious modification to WO with Singha et al is addressed at above pages 3 and 4.  Applicant does not asserts any error of utilizing the art well-known a condenser core of Emilsson et al and/or tri-block copolymer of Cai et al.

Claims 1-6, 8-11, 13, 15-18 and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over WO 99/33066 (July 1, 1999) in view of Singha et al (US 2015/0364229 A1), and further in view of Emilsson et al (US 9,552,907), and further in view of WO 2014/161596.
Rejection is maintained for reasons of the record with the following responses.


 				  OBJECTION
Claims 24 and 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims since applicant’s arguments as to the recited mixture of tri-block copolymer consisting of polystyrene-b-poly(ethylene/butylene)-b-polystyrene and a di-block copolymer consisting of polystyrene-b-poly(ethylene/propylene) are found persuasive.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAE H YOON whose telephone number is (571)272-1128. The examiner can normally be reached Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





THY/Jan. 2, 2022                                                    /TAE H YOON/                                                                                Primary Examiner, Art Unit 1762